EXHIBIT Friday, September 26, 2008 NanoViricides - Fireside Chat, Part II As promised, here is Part II of Fireside Chats with Dr. Eugene Seymour, MD, CEO of NanoViricides. I want to thank Dr. Seymour for his open and candid responsiveness to my questions and his cooperation in getting this information out to the public through the auspices of this blog. A About NanoViricides: NanoViricides, Inc. (www.nanoviricides.com) is a development stage company that is creating special purpose nanomaterials for viral therapy.
